United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3576
                                  ___________

Nicie Smith, on behalf of Nancy          *
Smith Van Dalsen, deceased,              *
                                         *
              Appellant,                 *
                                         *
        v.                               *
                                         *
St. Vincent Infirmary; Elizabeth Wise, *
attorney; Donna Young; Jane Doe,         *
Jennifer; Sandra Goforth; Phyllis        *
Goforth; Charlotte Moore; Carrol Van *
Dalsen; Phillip Van Dalsen; Central      * Appeal from the United States
Arkansas Radiation Therapy Institute; * District Court for the Eastern
X. Gao, Dr.; A. Maners, Dr.; Little      * District of Arkansas.
Rock Cancer Clinic, S. Kamanda, Dr.; *
Perry County, Arkansas, inclusive of     * [UNPUBLISHED]
titled individuals participants in       *
fraudulent deed titling; State of        *
Arkansas; Scott Montgomery, Sheriff *
and Collector, Perryville, Arkansas;     *
Dorothy Camp, Perry County Assessor; *
Persundra Hood, Perry County Circuit *
Clerk,                                   *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: March 23, 2012
                              Filed: March 28, 2012
                               ___________
Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.


       Nicie Smith appeals the district court’s1 dismissal of her civil complaint for lack
of subject matter jurisdiction. We conclude that the district court properly dismissed
the complaint, because diversity jurisdiction is lacking, see 28 U.S.C. § 1332(a), and
Ms. Smith alleged no viable basis for federal-question jurisdiction, see 28 U.S.C.
§ 1331; Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (threadbare recitals of
elements of cause of action supported by mere conclusory statements are not entitled
to assumption of truth); Hull v. Fallon, 188 F.3d 939, 942 (8th Cir. 1999)
(requirements for federal question jurisdiction). Accordingly, we affirm the judgment
of the district court, see 8th Cir. R. 47B, but we modify the dismissal of Ms. Smith’s
complaint to be without prejudice, see Cnty. of Mille Lacs v. Benjamin, 361 F.3d 460,
464 (8th Cir. 2004).
                          ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                           -2-